RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 14a0190p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


 LAURIE RANGE, et al.,                                  ┐
                      Plaintiffs-Appellees (12-3857),   │
                                                        │
             Plaintiffs-Appellants/Cross-Appellees      │       Nos. 12-3857/4190/4192
                                (12-4190 & 12-4192),    │
                                                         >
                                                        │
        v.                                              │
                                                        │
 KENNETH DOUGLAS,                                       │
                                                        │
                                          Defendant,    │
                                                        │
 ESTATE OF BERNARD KERSKER, Individually and in         │
 his official capacity as an employee of Hamilton       │
 County, Ohio; ESTATE OF DR. FRANK CLEVELAND,           │
 on behalf of Dr. Cleveland in all his capacities;      │
 HAMILTON COUNTY, BOARD OF COUNTY                       │
 COMMISSIONERS,                                         │
                                                        │
                     Defendants-Appellants (12-3857),   │
               Defendants-Appellees/Cross-Appellants    │
                                (12-4190 & 12-4192).    │
                                                        ┘
                         Appeal from the United States District Court
                        for the Southern District of Ohio at Cincinnati.
                    No. 1:10-cv-00473—Michael R. Barrett, District Judge.
                                   Argued: October 1, 2013
                             Decided and Filed: August 15, 2014

                Before: ROGERS, STRANCH, and DONALD, Circuit Judges.

                                     _________________

                                         COUNSEL

ARGUED: Pamela J. Sears, HAMILTON COUNTY PROSECUTOR’S OFFICE, Cincinnati,
Ohio, for Appellants in 12-3857 and for Appellees/Cross-Appellants in 12-4190 and 12-4192.




                                               1
Nos. 12-3857/4190/4192            Range, et al. v. Douglas, et al.               Page 2

Alphonse A. Gerhardstein, GERHARDSTEIN & BRANCH CO. LPA, Cincinnati, Ohio, for
Appellees in 12-3857 and for Appellants/Cross-Appellees in 12-4190 and 12-4192. ON BRIEF:
Pamela J. Sears, Mark C. Vollman, Jerome A. Kunkel, HAMILTON COUNTY
PROSECUTOR’S OFFICE, Cincinnati, Ohio, for Appellants in 12-3857 and for
Appellees/Cross-Appellants in 12-4190 and 12-4192. Alphonse A. Gerhardstein, Jennifer L.
Branch, GERHARDSTEIN & BRANCH CO. LPA, Cincinnati, Ohio, Arthur W. Harmon, Jr.,
ARTHUR W. HARMON, JR. LLC, Cincinnati, Ohio, Joseph M. Hutson, COHEN, TODD,
KITE & STANFORD, LLC, Cincinnati, Ohio for Appellees in 12-3857 and for
Appellants/Cross-Appellees in 12-4190 and 12-4192.

                                      _________________

                                           OPINION
                                      _________________

       JANE B. STRANCH, Circuit Judge. These cases arose when the family members of
murdered young women discovered that the bodies of their loved ones had been sexually abused.
Kenneth Douglas, a former morgue attendant for the Hamilton County Morgue, sexually abused
an untold number of bodies while he was drunk or high and on duty at the morgue. Three of the
bodies Douglas sexually abused belonged to family members of Plaintiffs. Plaintiffs sued
Douglas himself, who was convicted of the crime of gross abuse of a corpse, but the civil claims
against him are not part of these appeals.       Plaintiffs also sued several Hamilton County
Defendants alleging state law claims and a claim under 42 U.S.C. § 1983. After the district court
granted partial summary judgment to the County Defendants, the parties brought these separately
docketed appeals.

       In Case No. 12-3857, the County Defendants bring an interlocutory challenge to the
denial of Ohio immunity regarding the state claims. Because a jury could find that the County
Defendants recklessly and wantonly failed to supervise Douglas despite the known risks he
posed to the bodies, we AFFIRM the denial of Ohio statutory immunity and remand those
claims for further proceedings.

       In Case Nos. 12-4190 and 12-4192, Plaintiffs bring a Rule 54(b) challenge to the grant of
summary judgment based on qualified immunity to the County Defendants on the § 1983 claim,
and the County Defendants cross-appeal. While we have no doubt as to the special nature of the
relationship between Plaintiffs and their deceased relatives, we conclude that they cannot
Nos. 12-3857/4190/4192             Range, et al. v. Douglas, et al.              Page 3

establish a constitutional violation as to the County Defendants. Therefore, we must AFFIRM
the grant of summary judgment to the County Defendants on the § 1983 claim.

                                       I. BACKGROUND

A. Facts

        Over a number of years, Kenneth Douglas sexually abused the dead bodies of murder
victims held at the Hamilton County Morgue. He sexually abused the body of Karen Range in
1982, an action that led to a false rape conviction of the man who was convicted of her murder.
He sexually abused the bodies of Charlene Appling and Angel Hicks in 1991. Douglas’s actions
were discovered in 2007 after advances in forensic science allowed testing that matched his
DNA to semen found in the bodies.

        Douglas was regularly alone at the morgue, usually during the late afternoon or evening
hours, and had sex with each of the bodies while on duty and alone. Douglas said that the body
of Range was the first one he abused, but admitted to abusing many other bodies as well.
Douglas was regularly under the influence of alcohol, marijuana, and cocaine while at work and
was under the influence every time he abused the bodies. An expert for Plaintiffs described
Douglas as an “opportunistic necrophile” and opined that Douglas’s substance abuse was a
“major contributing factor to his sexual abuse of corpses.”

        During his time at the morgue, Douglas was directly supervised by Bernard Kersker, the
morgue director, who was in turn supervised by Carol Maratea, the morgue administrator.
Maratea was supervised by Dr. Frank Cleveland, the Coroner. Much in this case depends on
what Kersker and Dr. Cleveland knew or had reason to know. For purposes of all issues on
appeal, we must view the facts in the light most favorable to Plaintiffs.

        Kersker admitted having concerns about Douglas’s tardiness and dependability as far
back as 1980. Douglas was often tardy and he used a significant number of sick days, especially
in 1990 and 1991. Kersker said that he disciplined Douglas by docking his pay, making him stay
late, and by having him talk to Dr. Cleveland, but that “I was going to keep him because I needed
him.”
Nos. 12-3857/4190/4192           Range, et al. v. Douglas, et al.                Page 4

       There is also evidence on the record suggesting that Kersker knew or should have known
about Douglas’s alcohol use and perhaps his drug use. A co-worker testified that he often
smelled alcohol on Douglas before, during, or after his shift; that Douglas looked like “he had
been partying every night” both at the beginning and end of his shift; and that he sometimes
came to work drunk. Douglas testified that his cocaine addiction was so bad by 1992 that he
could not perform his job duties because of heavy shaking.

       Douglas’s former wife, Patricia Chavis, testified that she called Kersker to complain that
Douglas was drinking at work. Twice around 1987, she told Kersker that Douglas was coming
home intoxicated and that she knew he was drinking at work because she called Douglas at the
morgue fifteen minutes before he arrived at home. Kersker told her to stop calling the morgue
and hung up on her. Kersker denied having these conversations, but another employee testified
that he heard Kersker discussing them with Douglas.

       The record also suggests that Kersker may have known that Douglas was having sex with
live women at the morgue, something he apparently did with some frequency. Kersker himself
took messages from the women who constantly called the morgue for Douglas, and Douglas’s
wife stated during one of her calls to Kersker that Douglas came home “smelling like sex.”
Chavis also told Maratea that she believed Douglas was having sex at the morgue, warned her
about Douglas’s drinking, and told her that other morgue employees were using cocaine.

       Finally, Douglas himself testified that Kersker knew about his numerous run-ins with the
law, including a domestic violence charge and two DUI’s, because Douglas had to request
vacation time for the period of incarceration. Douglas also testified that he told Kersker about
his suicide attempt via overdose and his ensuing psychiatric hospital stay as well as his
alcoholism.

       During all this time, Kersker’s supervision of Douglas never changed. There is testimony
suggesting that the environment at the morgue was very “laid back” and that other employees
were also drug users. At least one employee made lewd comments about the bodies of women
that came into the morgue. While Kersker denied allowing such behavior, he did say in a
deposition that one of the risks of morgue attendants drinking at work is that they might
disrespect or harm the bodies.
Nos. 12-3857/4190/4192                 Range, et al. v. Douglas, et al.                       Page 5

B. Procedure

        The claims in these appeals are against the “County Defendants”: Hamilton County
through the Hamilton County Board of Commissioners, Kersker, and Dr. Cleveland.1 Plaintiffs
brought three claims under Ohio tort law, alleging negligent infliction of emotional distress,
intentional infliction of emotional distress, and negligent retention and supervision, and one
claim under 42 U.S.C. § 1983, alleging due process violations.

        After much discovery, the district court issued an order granting partial summary
judgment to the County Defendants. As to the state claims, the court denied summary judgment
on the basis of Ohio statutory immunity to the County Defendants because it found that there
were genuine issues as to whether they supervised Douglas in a wanton and reckless manner, but
granted Ohio common law immunity to Kersker and Dr. Cleveland regarding claims brought by
the family of Karen Range. As to the § 1983 claim alleging a substantive due process violation,
the district court granted summary judgment to the County Defendants. The court granted
qualified immunity to Kersker and Dr. Cleveland because nothing in the record indicates that
they knew Douglas might sexually abuse the bodies, and granted summary judgment to Hamilton
County because Plaintiffs could not establish deliberate indifference.

        As to the state claims, the County Defendants appealed the denial of Ohio immunity and
moved for certain tort-law questions to be certified to the Ohio Supreme Court. As to the § 1983
claim, Plaintiffs received certification under Federal Rule of Civil procedure 54(b) and appealed
the grant of summary judgment. The County Defendants cross-appealed, alleging errors in the
district court’s reasoning. We consolidated the cases for argument.

                               II. CASE No. 12-3857, STATE CLAIMS

        The County Defendants claim immunity under Ohio law from the state claims, but the
basis for immunity varies depending on the Ohio immunity law in effect at the time each alleged
act occurred. Hubbard v. Canton City Sch. Bd. of Educ., 780 N.E.2d 543, 454 (Ohio 2002). For
claims arising out of the 1982 abuse of Karen Range, Hamilton County relies on Ohio common

        1
           Kersker and Dr. Cleveland both died while this suit was pending. They have been replaced as parties by
their respective estates.
Nos. 12-3857/4190/4192                 Range, et al. v. Douglas, et al.                        Page 6

law immunity.2 For claims arising out of the 1991 abuse of Charlene Appling and Angel Hicks,
Hamilton County claims immunity under Ohio Revised Code §§ 2744.03(A)(3) and (A)(5).
Also for the 1991-based claims, Kersker and Dr. Cleveland, in their individual capacities, claim
immunity under Ohio Revised Code § 2744.03(A)(6)(b).

A. Choice of Law

        Generally, state substantive law and federal procedural law apply to state claims. E.g.,
Tompkins v. Crown Corr., Inc., 726 F.3d 830, 837 n.4 (6th Cir. 2013) (citing Erie R.R. Co. v.
Tompkins, 304 U.S. 64, 79 (1938)).              Federal procedural law governs jurisdiction over an
interlocutory appeal of denial of state immunity, see Chesher v. Neyer, 477 F.3d 784, 793 (6th
Cir. 2007), but our jurisdiction here depends on the substance of state immunity, which is a
matter of state substantive law, see Chesher, 477 F.3d at 793-94; see also Town of Smyrna, Tenn.
v. The Municipal Gas Authority, 723 F.3d 640, 645-47 (6th Cir. 2013). Thus, our analysis on
certain issues involves overlapping federal and state law.

B. Jurisdiction

        This interlocutory appeal presents jurisdictional issues, though the parties do not raise
them. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (holding that courts must
ensure that it has jurisdiction, even if sua sponte); Smyrna, 723 F.3d at 644 (noting that courts
must address interlocutory jurisdiction). Our jurisdiction is normally limited under 28 U.S.C.
§ 1291 to review of “final decisions” of the district court, but the collateral order doctrine allows
for review of a limited class of decisions that “finally determine claims of right, separable from,
and collateral to, rights asserted in the action.” Cohen v. Beneficial Indus. Loan Corp., 337 U.S.
541, 546 (1949). The collateral order doctrine extends to appeals of a denial of state immunity
only when the state immunity in question would provide complete immunity from suit; if the
state immunity is merely from liability, then we have no jurisdiction to review the denial until a
final judgment is rendered. Sabo v. City of Mentor, 657 F.3d 332, 336 (6th Cir. 2011); Chesher,
477 F.3d at 793.

        2
           The district court granted summary judgment to Kersker and Dr. Cleveland in their individual capacities
for the claims arising out of the abuse of Karen Range, but that decision is not presently on appeal.
Nos. 12-3857/4190/4192            Range, et al. v. Douglas, et al.                 Page 7

       1. Jurisdiction over Hamilton County common law municipal immunity

       For claims arising out of the abuse of the body of Karen Range, Hamilton County seeks
common law immunity under Enghauser Manufacturing Co. v. Eriksson Engineering, Ltd.,
which formerly provided municipalities certain limited immunity from liability. 451 N.E.2d 228,
232 (Ohio 1983); see also Chesher, 477 F.3d at 793 (noting that Ohio statutory immunity prior to
2003 provided only immunity from liability); Greyhound Food Mgmt. Inc. v. City of Dayton,
852 F.2d 866, 868 (6th Cir. 1988) (explaining that Ohio statutory immunity prior to 2003 was a
reenactment of common law immunities). Because Enghauser provided immunity from liability
and not from suit, we do not have interlocutory jurisdiction over the immunity claim arising out
of the abuse of Karen Range.

       2. Jurisdiction over statutory immunity of the County Defendants

       For claims arising out of the abuse of the bodies of Charlene Appling and Angel Hicks,
the County Defendants all seek immunity under Ohio Revised Code § 2744. Since 2003, Ohio
statutory immunity has provided complete immunity from suit, which means there is
interlocutory jurisdiction. Chesher, 477 F.3d at 793-94. Because the change in Ohio law does
not apply retroactively, however, the existence of jurisdiction here depends on when the
underlying claims accrued in relation to the 2003 passage of the Act. Id. at 794 (citing Jackson
v. Columbus, 804 N.E.2d 1016, 1019-20 (Ohio Ct. App. 2004)). If the claims accrued after
2003, we have interlocutory jurisdiction; if they accrued before, we do not. Id.

       Emotional distress claims “accrue not when the underlying activity occurs, but rather
when the plaintiffs suffer emotionally by learning of it.” Chesher, 477 F.3d at 794. According
to the Complaint, between 2007 and 2009, Plaintiffs each learned that Douglas abused the bodies
of their loved ones.    Jurisdiction, therefore, exists to consider questions of Ohio statutory
immunity arising out of these claims.

       For the negligent retention and supervision claims, however, the accrual date is not
dispositive because we may exercise pendent jurisdiction “where the appealable and non-
appealable issues are inextricably intertwined.” Tucker v. City of Richmond, 388 F.3d 216, 224
(6th Cir. 2004) (internal quotation marks omitted). The analysis of Ohio statutory immunity is
Nos. 12-3857/4190/4192            Range, et al. v. Douglas, et al.                    Page 8

identical for all three state claims. Because they are thus “inextricably intertwined,” we have
interlocutory jurisdiction over the County Defendants’ state immunity claims arising out of the
abuse of Charlene Appling and Angel Hicks.

       3. Scope of Jurisdiction: Motion to Certify and Other Issues

       Interlocutory jurisdiction for denials of immunity is limited to the specific issue of
whether immunity was properly denied. Estate of Owensby v. City of Cincinnati, 414 F.3d 596,
605 (6th Cir. 2005) (citing Tucker v. City of Richmond, 388 F.3d 216, 224 (6th Cir.2004)).
Therefore, although the parties’ arguments often stray into the underlying merits of the state tort
claimsCincluding issues of foreseeability, causation, tortious interference, evidence of harm,
duty of care, and intervening causationCthese questions are not properly before us. Nor do we
consider any questions of fact because our jurisdiction is limited “‘to the extent that [the appeal]
turns on an issue of law.’” Estate of Carter v. City of Detroit, 408 F.3d 305, 309 (6th Cir. 2005)
(quoting Mitchell v. Forsyth, 472 U.S. 511, 530 (1985)). For purposes of this appeal, the County
Defendants “must concede the most favorable view of the facts to the [P]laintiff[s].” Id. at 309-
310 (internal quotation marks omitted).

       The County Defendants have also moved to certify to the Ohio Supreme Court four
questions regarding duties existing under state tort law. All of these questions are outside the
scope of immunity issues on interlocutory appeal and may be raised only after final judgment.
Therefore, we deny the motion. The parties will have sufficient opportunity to raise these issues
before the court below.

C. State Immunity for Claims Relating to the Abuse of Appling and Hicks

       We review a denial of summary judgment based on state immunity de novo. Chesher,
477 F.3d at 796. Summary judgment is proper only when there are no genuine issues of fact and
the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

       In 1985, Ohio passed the Political Subdivision Tort Liability Act, codified in Ohio
Revised Code Chapter 2744 and governing state immunity for political subdivisions and their
employees. Lambert v. Clancy, 927 N.E.2d 585, 588 (Ohio 2010). For provisions that have
since been amended, we use the version that was in place in 1991, at the time Douglas abused the
Nos. 12-3857/4190/4192            Range, et al. v. Douglas, et al.                  Page 9

bodies of Appling and Hicks. See Hubbard v. Canton City Sch. Bd. of Educ., 780 N.E.2d 543,
454 (Ohio 2002) (“We are bound to apply the words [of the immunity statute] in effect at the
time the alleged negligent acts occurred.”).

       Ohio uses a three-tier analysis to determine if a person or entity is immune. Lambert,
927 N.E.2d at 588. Under Tier 1, political subdivisions and their employees receive a general
grant of immunity for acts in connection with a government function. Id.; see also Ohio Rev.
Code Ann. § 2744.02(A)(1) (2013). Tier 2 lists five exceptions to this immunity. Lambert,
927 N.E.2d at 588; see also Ohio Rev. Code Ann. § 2744.02(B). If an exception applies, courts
then look to Tier 3 to see if immunity is reinstated under any of the defense provisions in Ohio
Revised Code § 2744.03. Lambert, 927 N.E.2d at 588. The parties agree that the County
Defendants have general immunity under Tier 1 because they are a political subdivision and
employees of a political subdivision, see Ohio Rev. Code Ann. §2744.02(A)(1) (not amended
since 1991), and that the County Defendants are potentially liable under Tier 2 because the
alleged acts occurred “within or on the grounds of buildings that are used in connection with the
performance of a government function.” Ohio Rev. Code Ann. § 2744.02(B) (2013) (2003
amendment inapplicable); see also Hubbard, 780 N.E.2d at 545-46. The parties dispute whether
immunity may be reinstated for any of the County Defendants under Tier 3.

       1. Hamilton County=s Claims of Immunity Under Ohio Revised Code
          § 2744.03(A)(3)

       Hamilton County claims that it is entitled to immunity under two separate provisions, the
first of which reads:

       (3) The political subdivision is immune from liability if the action or failure to act
       by the employee involved that gave rise to the claim of liability was within the
       discretion of the employee with respect to policy-making, planning, or
       enforcement powers by virtue of the duties and responsibilities of the office or
       position of the employee.

Ohio Rev. Code Ann. § 2744.03(A)(3) (2013) (not amended since 1991) (emphasis added).
Hamilton County may assert the (A)(3) defense if 1) “an employee who has the duty and
responsibility for policy-making, planning, or enforcement, by virtue of office or position
[2)] actually exercises discretion with respect to that power” when giving rise to the claims in
Nos. 12-3857/4190/4192               Range, et al. v. Douglas, et al.                   Page 10

question. Elston v. Local Sch., 865 N.E.2d 845, 851 (Ohio 2007).3 But the defense covers only
“the exercise of an executive or planning function involving the making of a basic policy
decision which is characterized by . . . a high degree of official judgment or discretion.” Id.
(internal quotation marks omitted). “[O]nce the decision has been made to engage in a certain
activity or function, the state may be held liable, in the same manner as private parties, for the
negligence of the actions of its employees and agents in the performance of such activities.” Id.
(internal quotation marks omitted). In response to a city=s argument that any act involving a
judgment call qualifies as discretionary under these provisions, an Ohio court responded,
“Horsefeathers. Unfortunately, too many courts have fallen victim to this specious argument.”
McVey v. Cincinnati, 671 N.E.2d 1288, 1290 (Ohio Ct. App. 1995). Instead, the court explained,
“immunity attaches only to the broad type of discretion involving public policy made with the
creative exercise of political judgment” and not to “the details of carrying out the activity even
though there is discretion in making choices.” Id. (internal quotation marks omitted).

        For example, in a case where a school district was sued because a baseball coach failed to
properly supervise practice or train the players, the Ohio Supreme Court held that the (A)(3)
defense did not apply because the coach’s position did not involve “the exercise of a high degree
of official judgment or discretion.” Elston, 865 N.E.2d at 847, 852 (internal quotation marks
omitted). Nor did the defense apply in a case where a school system was sued because a student
volunteer was injured at an unsupervised sporting event. Spaid v. Bucyus City Sch., 760 N.E.2d
67, 68-69, 72 (Ohio Ct. App. 2001). Although teachers made a discretionary decision that the
event would be unsupervised, it was not “the type of decision making with respect to public
policy and planning that is characterized by such a high degree of discretion.” Id. at 70, 72.
Likewise, the defense did not apply to a city’s decision to install escalators in a parking facility
because when it made this decision, the City became like any other common carrier. McVey,
671 N.E.2d at 1290. The County Defendants argue that a few Ohio cases apply the (A)(3)
defense more broadly. But these cases were rendered no longer applicable by Elston. See, e.g.,
Cook v. Hubbard Exempted Vill. Bd. of Educ., 688 N.E.2d 1058, 1062 (Ohio Ct. App. 1996)


        3
         Because Ohio Rev. Code Ann. §2744.03(A)(3) has not been revised since the underlying acts in 1991,
Ohio court interpretations of that provision that came after 1991 apply.
Nos. 12-3857/4190/4192                Range, et al. v. Douglas, et al.                    Page 11

(holding that the (A)(3) defense applied to the discretion used by a school principle in his daily
task of clearing hallways, a holding superseded by Elston).

        In the present case, the actions or failures to act that gave rise to the negligent supervision
claim were the decisions of various morgue employees regarding supervision of Douglas. The
actions or failures to act that gave rise to the emotional distress claims included those actions as
well as the abuse itself. The abuse cannot qualify as a policy-making or planning decision. We
turn to the other actions, viewing the facts in the light most favorable to Plaintiffs. Protection
might be afforded to tasks that could arguably be considered policy-making or planning, such as
hiring the morgue director, hiring staff and determining their responsibilities, designing a
rotating schedule, or managing day-to-day operations. But this record contains facts from which
a jury could conclude that Hamilton County employees were not engaged in policy-making or
planning but were instead making factual, employee-specific decisions. Such facts include
detailed decisions about: what shift to assign to Douglas; whether to administer drug tests to him;
how to respond to Douglas’s continuing tardiness and dependability problems; whether to make
unannounced visits while Douglas was alone at the morgue; whether to confront Douglas or
change the level of supervision after his wife called to complain about alcohol and sex at the
morgue; whether to supervise Douglas differently after Douglas told Kersker about his DUI and
suicide attempt; and whether to look into Chavis’s allegations that some of the other employees
were doing drugs.        These specific, fact-based single employee decisions do not involve
discretionary acts of an employee with respect to policy-making, planning, or the kind of
“creative exercise of political judgment” required for the (A)(3) defense.

        The district court did not err by denying (A)(3) immunity to Hamilton County.4




        4
         We do not reach the issue of whether our reasoning here also applies to the district court’s decision
denying common law municipal immunity for claims arising out of the abuse of Karen Range because, as explained
above, we do not have jurisdiction over that issue. See Enghauser, 451 N.E.2d at 232 (common law municipal
immunity from liability applies only if the acts involved government planning and policy-making).
Nos. 12-3857/4190/4192           Range, et al. v. Douglas, et al.                Page 12

       2. Hamilton County’s Claims of Immunity Under Ohio Revised Code
          § 2744.03(A)(5)

       Hamilton County also claims that it is entitled to immunity under the following
provision:

       (5) The political subdivision is immune from liability if the injury, death, or loss
       to person or property resulted from the exercise of judgment or discretion in
       determining whether to acquire, or how to use, equipment, supplies, materials,
       personnel, facilities, and other resources unless the judgment or discretion was
       exercised with malicious purpose, in bad faith, or in a wanton or reckless manner.

Ohio Rev. Code Ann. §2744.03(A)(5) (2013) (not amended since 1991) (emphasis added). The
only dispute here is whether there exists a genuine issue of fact as to whether the failure to
supervise Douglas was wanton and reckless.

       In Ohio, the question of whether a government employee has acted in a reckless or
wanton manner is a question of fact for a jury.       Fabrey v. McDonald Vill. Police Dep’t,
639 N.E.2d 31, 35 (Ohio 1994). “Wanton” conduct is generally “the failure to exercise any care
whatsoever,” characterized by perversity of being “conscious that [the] conduct will in all
probability result in injury.” Id. It implies knowledge of the probability of harm and the
“reckless disregard of consequences.” Addis v. Howell, 738 N.E.2d 37, 40 (Ohio Ct. App. 2000).
“Reckless” means that the conduct was committed with knowledge or with reason to know of
facts that would cause a reasonable person to realize that the conduct in question creates an
unreasonable risk that is greater than mere negligence. Rankin v. Cuyahoga Cnty. Dep’t of
Children & Family Servs., 889 N.E.2d 521, 527 (2008). Thus, the question is whether the
employees consciously disregarded a serious risk of harm that they knew or should have known
about. For example, it was not reckless conduct for a state agency to place a child with a father
who eventually killed the child when the father was not a known placement risk. Chesher, 477
F.3d at 799 (citing Jackson v. Butler City Bd. of Comm’rs, 602 N.E.2d 363, 366-68 (Ohio 1991)).
Conversely, it was reckless conduct where a physical education teacher assumed that a child
floating face down in the water was “joking around,” sent three different students to attempt to
pull the child out, and only afterward attempted CPR. Id. at 800 (citing Thomson v. Bagley, 2005
WL 940872. at *1, 11 (Ohio Ct. App. 2005)).
Nos. 12-3857/4190/4192             Range, et al. v. Douglas, et al.             Page 13

       Our previous opinion in Chesher is particularly relevant. Family members sued the
Hamilton County Morgue and its employees for permitting an artist to photograph, disrupt, and
pose their deceased relatives at the morgue. Id. at 787-92. After considering a similar immunity
question, we held that a jury could find that: the various morgue employees were reckless
because each knew or had reason to know of some risk of harm, and the risk the employees
disregarded was substantially greater than the type of risk necessary to make the conduct merely
negligent. Id. at 801-05; see also Moss v. Lorain Cnty. Bd. of Mental Retardation, 924 N.E.2d
401, 407 (Ohio App. Ct. 2009) (finding enough evidence of recklessness to defeat immunity
where supervision of special needs child was so lax that a child was able to wander undetected to
the kitchen and retrieve a pot of hot coffee).

       Turning to the record here, there is significant evidence that by the time of the abuse of
the two women, Kersker knew that Douglas was an alcoholic and knew that he drank and had
sex while on duty at the morgue. Two witnessesCDouglas and ChavisCsaid they told Kersker
about the drinking and sex, and this was corroborated by one of Douglas’s co-workers. Others
testified that Douglas came to work smelling like booze, shaking from drug-use, and disheveled-
looking. This is sufficient for a jury to find that Kersker knew that Douglas was mis-using his
time alone at the morgue. A jury could also find that Kersker knew Douglas presented a risk of
harm to the bodiesCKersker admitted that one of the risks of a morgue attendant being drunk on
the job is that he might disrespect or harm the bodies. And there is no question that Kersker
failed to mitigate any risk. He kept Douglas on shifts where Douglas would be alone several
days a week, he never administered drug tests or installed cameras, and there is evidence to
suggest that he maintained a very lax environment in which other employees also had enough
freedom to drink, do drugs, and have visitors.         Kersker admitted that he was willing to
put up with” some bad conduct such as tardiness and absences from work because he “needed”
Douglas. A jury could conclude from this evidence that Kersker “disregard[ed] a known risk
substantially greater than that necessary to make the conduct negligent.” See Chesher, 477 F.3d
at 802 (internal quotation marks omitted). It is not necessary for Kersker to have disregarded a
risk of necrophilic acts, only that he disregarded a risk that Douglas would harm the bodies in
some way.
Nos. 12-3857/4190/4192                Range, et al. v. Douglas, et al.                      Page 14

        The district court did not err by denying (A)(5) immunity to Hamilton County.

        3. Kersker and Dr. Cleveland’s Claim of Immunity Under Ohio Revised Code
           § 2744.03(A)(6)(b)

        As defendants in their individual capacity, Kersker and Dr. Cleveland rely on an Ohio
law that provides immunity to an employee of a political subdivision unless the acts or omissions
“were with malicious purpose, in bad faith, or in a wanton or reckless manner.” Ohio Rev. Code
Ann. § 2744.03(A)(6)(b).5 As with the (A)(5) defense, the dispute here turns on whether a jury
could find that Kersker and Dr. Cleveland’s failures to supervise Douglas in a manner that was
wanton or reckless. Having already concluded that there are genuine issues as to whether
Kersker’s failures were wanton and reckless, he is not entitled to (A)(6)(b) immunity.

        The record as to Dr. Cleveland is slightly different. Kersker was most immediately
responsible for supervising Douglas, he designed the shift rotation scheme that left Douglas
alone, and the evidence suggests that it was Kersker who knew about Douglas’s drinking and sex
at the morgue. The clearest indication of Dr. Cleveland’s knowledge is testimony from Kersker
that he kept Dr. Cleveland informed and told Dr. Cleveland about Douglas’s tardiness and
dependability problems. But there is additional circumstantial evidence from which a jury could
infer that Dr. Cleveland had knowledge of an unreasonable risk. See, e.g., Cox v. Ky. Dep’t of
Transp., 53 F.3d 146, 151-52 (6th Cir. 1995) (reversing grant of summary judgment on
immunity grounds because district court should have considered circumstantial evidence). If a
jury were to conclude that Kersker knew of Douglas’s actions, it could conclude that Dr.
Cleveland, whom Kersker kept informed, also knew. Knowledge of the risk factors could be
inferred as well because Maratea, Dr. Cleveland’s direct subordinate, heard allegations from
Chavis that Douglas drank alcohol and had sex at the morgue and that other employees did drugs
at the morgue.       Even if the jury found that Dr. Cleveland only knew about the serious
dependability problems, a jury could conclude that he should have been more concerned about
Douglas in general and instructed his subordinates to provide more supervision.



        5
          While Ohio Revised Code § 2744.03(A)(6) has been modified since 1991, the relevant language is exactly
the same. See Ohio Revised Code Ann. § 2744.03(A)(6)(b) (1990).
Nos. 12-3857/4190/4192            Range, et al. v. Douglas, et al.              Page 15

       The district court did not err by denying (A)(6)(b) immunity to Kersker or Dr. Cleveland.
Thus, we affirm the denial of Ohio immunity, and the state law claims alleging negligent
infliction of emotional distress, intentional infliction of emotional distress, and negligent
retention and supervision may proceed below.

                       III. CASE Nos. 12-4190/12-4192, §1983 CLAIM

       We now turn to the second appeal, which involves the question of whether the district
court erred in granting summary judgment to the County Defendants on the § 1983 substantive
due process claim. Plaintiffs argue that the County Defendants are not entitled to qualified
immunity because a jury could find that Kersker and Dr. Cleveland were deliberately indifferent
to the known risk that Douglas would harm the bodies. They allege that extending unsupervised
access to someone who would touch the bodies with no forensic purpose “shocks the
conscience” and violates the substantive due process rights to family association and privacy.
Plaintiffs argue that the rights at stake are obvious and that Hamilton County had a policy of
deliberate ignorance to known risks of harm.

       The County Defendants cross-appeal arguing that the district court erred by failing to use
this Court’s “plainly obvious” and “particular injury” test. They also argue that the Board of
Commissioners of Hamilton County, as well as Kersker and Dr. Cleveland in their official
capacities, should be dismissed as parties.

       This appeal is before us after the district court granted the Plaintiffs’ motion under
Federal Rule of Civil Procedure 54(b) to certify the judgment as to the § 1983 claims—which
granted rather than denied immunity—as a “final order,” and after a panel of this court denied
the County Defendants’ motion challenging certification.

A. Standard of Review

       We review the district court’s grant of summary judgment to the County Defendants de
novo. Bazzi v. City of Dearborn, 658 F.3d 598, 602 (6th Cir. 2011). Summary judgment is
appropriate only when there is no genuine issue of material fact and the moving party is entitled
to judgment as a matter of law. Fed. R. Civ. P. 56(a). “[T]his court must view all inferences to
be drawn from the underlying facts in the light most favorable to the nonmoving party,” and
Nos. 12-3857/4190/4192              Range, et al. v. Douglas, et al.               Page 16

must determine whether a reasonable jury could return a verdict for the plaintiff. Weigel v.
Baptist Hosp. of E. Tenn., 302 F.3d 367, 375 (6th Cir. 2002).

B. Qualified Immunity for Kersker and Dr. Cleveland

          Title 42 U.S.C. §1983 creates a private right of action against anyone who, under color of
law, deprives a citizen of a right secured by the Constitution, but qualified immunity shields
government officials, such as Kersker and Dr. Cleveland, from civil damages for discretionary
functions “insofar as their conduct does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known,” Harlow v. Fitzgerald, 457 U.S. 800,
818 (1982). To determine whether qualified immunity applies, we ask whether 1) “considering
the allegations in a light most favorable to the party injured, a constitutional right has been
violated,” and 2) “that right was clearly established.” McKenna v. Edgell, 617 F.3d 432, 438
(6th Cir. 2010); see also McCullum v. Tepe, 693 F.3d 696, 699 (6th Cir. 2012). We have
discretion to consider either of these questions first. Pearson v. Callahan, 555 U.S. 223, 236
(2009). Whether an official is entitled to qualified immunity is also a legal question that we
review de novo. Kovacic v. Cuyahoga Cnty. Dep’t of Children & Family Servs., 724 F.3d 687,
693 (6th Cir. 2013).

          1. Substantive Due Process

          Under the Fourteenth Amendment, “[n]o State shall . . . deprive any person of life,
liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1. The due process
clause has both procedural and substantive components, EJS Props., LLC v. City of Toledo,
698 F.3d 845, 855 (6th Cir. 2012), but Plaintiffs raise only a substantive due process claim on
appeal.

          Substantive due process is “[t]he doctrine that governmental deprivations of life, liberty
or property are subject to limitations regardless of the adequacy of the procedures employed.”
Pearson v. City of Grand Blanc, 961 F.2d 1211, 1216 (6th Cir. 1992) (internal quotation marks
omitted). It protects a narrow class of interests, including those enumerated in the Constitution,
those so rooted in the traditions of the people as to be ranked fundamental, and the interest in
freedom from government actions that “shock the conscience.”            Bell v. Ohio State Univ.,
Nos. 12-3857/4190/4192                  Range, et al. v. Douglas, et al.                        Page 17

351 F.3d 240, 249-50 (6th Cir. 2003).6 It also protects the right to be free from “arbitrary and
capricious” governmental actions, which is another formulation of the right to be free from
conscience-shocking actions. Bowers, 325 F.3d at 763; Pearson, 961 F.2d at 1216-17.

        Plaintiffs’ argument has two parts.              They contend that Kersker and Dr. Cleveland
deprived them of an unenumerated fundamental right guaranteed by due process. They frame
this right primarily as the right to the “protection of the bodies of [their] deceased family
members.” But they also invoke the right to privacy of a grieving family member, the right to
“the protection and dignified treatment of their loved one’s bodies,” the right of family members
to “privately grieve” and “make decisions regarding the disposition of the body,” and the right to
“non-interference with a family’s remembrance of a deceased loved one.” Independent of
whether any identifiable unenumerated right is at issue, they also argue that the conduct of
Kersker and Dr. Cleveland was undertaken with deliberate indifference to a known risk that
Douglas would harm the bodies and that this “shocks the conscience.”

        At least one of our sister circuits has found that the “common law right to non-
interference with a family=s remembrance of a decedent” is so rooted in our traditions that
publication of death photos is a deprivation under the Fourteenth Amendment. Marsh v. Cnty. of
San Diego, 680 F.3d 1148, 1154 (9th Cir. 2012); see also Nat’l Archives & Records Admin. v.
Favish, 541 U.S. 157, 164-65, 168 (2004) (suggesting in a FOIA case that family members of the
deceased had a right to privacy over death-scene photos and noting that a family=s control over a
body has been long-recognized at common law).                     We have also found, in the context of
procedural due process claims, that relatives have at least a property interest in the bodies of
deceased relatives. Whaley v. Cnty. of Tuscalosa, 58 F.3d 1111 (6th Cir. 1995) (holding that
next-of-kin has a constitutionally protected property interest in the bodies of the deceased
relatives); Brotherton v. Cleveland, 923 F.2d 477, 481-82 (6th Cir. 1991) (holding that a widow
has a constitutional entitlement to her husband’s body, including his corneas); see also Newman


        6
           This class of interests is narrower than those protected by procedural due process. Bell, 351 F.3d at 249-
50. Thus, the County Defendants’ contention that we must look for the existence of a right in Ohio state law is
incorrect. Most state-created rights that qualify for procedural due process protections do not rise to the level of
substantive due process protection. EJS Props., 698 F.3d at 862; see also Bowers v. City of Flint, 325 F.3d 758, 763
(6th Cir. 2003).
Nos. 12-3857/4190/4192                  Range, et al. v. Douglas, et al.                        Page 18

v. Sathyavaglswarani, 287 F.3d 786, 699-70 (9th Cir. 2007) (holding that parents have a
procedural due process property right in the corneas of their deceased children). Whether or not
the asserted rights exist, Plaintiffs understandably experienced the desire to protect their family
members and to grieve for them in privacy. The most obvious violator of those rights, however,
was Douglas, who committed the abuse. But the claims before us are brought against Kersker
and Dr. Cleveland, not Douglas. Plaintiffs’ claims, therefore, hinge on a deliberate indifference
analysis and whether the conduct of Kersker or Dr. Cleveland themselves shocks the
conscience.7

        Our case law on substantive due process is somewhat conflicted as to whether an
underlying constitutionally-protected right must be established in order for a government action
to violate one’s rights by shocking the conscience. EJS Props., 698 F.3d at 861-62. In the
context of zoning decisions, our cases hold that government action will not shock the conscience
unless it touches on a protectable interest, but in other contexts we have held that, “government
action may certainly shock the conscience or violate substantive due process without a liberty or
property interest at stake.” Id. Under either formulation, we acknowledge that “substantive due
process is not a rigid conception, nor does it offer recourse for every wrongful action taken by
the government” and that the “shocks the conscience” standard sets a high bar: “Substantive due
process affords only those protections so rooted in the traditions and conscience of our people as
to be ranked as fundamental.” EJS Props., 698 F.3d at 862 (internal quotation marks omitted).

        Over the years, the courts have used several tropes to explain what it means to shock the
conscience. Cnty. of Sacramento v. Lewis, 523 U.S. 833, 846-47 (1998). Conduct shocks the


        7
           The County Defendants seem to suggest that this case falls under the DeShaney rule that, absent certain
exceptions, a government actor’s failure to protect an individual against private action does not violate substantive
due process. DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 197 (1989). However, the rubric in
DeShaney does not apply to the present allegations, first, because Plaintiffs allege only harm caused by state actors
and, second, because Plaintiffs allege that Kersker and Dr. Cleveland took an affirmative actionCsupervised
DouglasCin a deliberately indifferent manner. The County Defendants also suggest that Kersker and Dr. Cleveland
cannot be held liable because there is no § 1983 liability for the actions of a subordinate based on respondeat
superior. See Taylor v. Mich. Dep’t of Corrs., 69 F.3d 76, 81 (6th Cir. 1995) (“At a minimum, a § 1983 plaintiff
must show that a supervisory official at least implicitly authorized, approved or knowingly acquiesced in the
unconstitutional conduct of the offending subordinate.” (internal quotation marks and italics omitted)). The
substance of Plaintiffs’ claim, however, is that the conduct of Kersker and Dr. Cleveland themselves violated the
constitution. Taylor and other cases based on the theory of respondeat superior do not apply.
Nos. 12-3857/4190/4192             Range, et al. v. Douglas, et al.                Page 19

conscience if it “violates the ‘decencies of civilized conduct.’” Id. at 846 (quoting Rochin v.
California, 342 U.S. 165, 172-73 (1952)). Such conduct includes actions “so ‘brutal’ and
‘offensive’ that [they do] not comport with traditional ideas of fair play and decency.” Id. at 847
(quoting Breithaupt v. Abram, 352 U.S. 432, 435 (1957)). These are subjective standards, to be
sure, but they make clear that the “shocks the conscience” standard is not a font of tort law, but is
instead a way to conceptualize the sort of egregious behavior that rises to the level of a
substantive due process violation. See id. at 847-48.

       Our cases recognize the difficulty of determining where conscience-shocking behavior
resides on the continuum of actions. The bookends present the easier cases. Merely negligent
tortious conduct is categorically beneath constitutional due process, but conduct on the other
extreme end of the culpability spectrum, that which is “intended to injure” without any justifiable
government interest, most clearly rises to the “conscience-shocking” level.          Id. at 848-49.
Conduct that is more akin to recklessness or gross recklessness, such as deliberate indifference,
is a “matter for closer calls.” Id. at 849. These middle states of culpability “may or may not be
shocking depending on the context.” Hunt v. Sycamore Cmty. Sch. Dist. Bd. of Educ., 542 F.3d
529, 535 (6th Cir. 2008). “Deliberate indifference that shocks in one environment may not be so
patently egregious in another, and our concern with preserving the constitutional proportions of
substantive due process demands an exact analysis of circumstances before any abuse of power
is condemned as conscience shocking.” Lewis, 523 U.S. at 850.

       We have identified several considerations that bear on the question of whether deliberate
indifference amounts to conscience-shocking behavior: 1) the voluntariness of the plaintiff=s
relationship with the government, 2) whether there was time for the government actor to
deliberate, and 3) whether the government actor was pursuing a legitimate governmental
purpose. Hunt, 542 F.3d at 536. A critical question in deliberate indifference cases is “whether
the circumstances allowed the state actors time to fully consider the potential consequences of
their conduct.” Ewolski v. City of Brunswick, 510 (6th Cir. 2002) (internal quotation marks
omitted). So a police officer who exhibits a reckless disregard for life during a high-speed chase
does not shock the conscience because the circumstances require instant judgment, Lewis,
523 U.S. at 853-54 (discussing Daniels v. Williams, 474 U.S. 327, 332 (1986)), but an officer
Nos. 12-3857/4190/4192             Range, et al. v. Douglas, et al.               Page 20

who has five hours to decide whether to use tear gas and forced entry during a standoff might
shock the conscience if the officer is deliberately indifferent to the risks posed to hostages,
Ewolski, 287 F.3d at 511-12.

       As Plaintiffs correctly point out, the time-to-deliberate consideration is especially
relevant here because it appears that Kersker and Dr. Cleveland had ample time, years even, to
appreciate whatever risks they could glean from the alleged knowledge that Douglas was
drinking and having sex with live women at the morgue. Plaintiffs, however, misunderstand the
nature of the time-to-deliberate consideration.      The purpose of the time element is not to
transform any reckless action from a tort to conscience-shocking behavior simply because the
government actor had time to appreciate any risk of harm. Time is instead one element in
determining whether the actor’s culpability “inch[es] close enough to harmful purpose to spark
the shock that implicates” substantive due process. Lewis, 523 U.S. at 853. For assessing
whether conduct indicates harmful purpose and, thus, constitutional culpability, both the
substance of the risk and the time the official had to appreciate it matter.

       Deliberate indifference in the constitutional sense requires that the officials knew of facts
from which they could infer a “substantial risk of serious harm,” that they did infer it, and that
they acted with indifference “toward the individual=s rights.” Ewolski, 287 F.3d at 513 (internal
quotation marks omitted); see also Darrah v. City of Oak Park, 255 F.3d 301, 306 (6th Cir.
2001) (A government actor who has time to deliberate shocks the conscience if the actions “were
taken with deliberate indifference towards the plaintiff’s federally protected rights.” (emphasis
added and internal quotation marks omitted)). So, it is the entirety of the situation that must be
assessed, including a defendant’s awareness of the kind and degree of risk, and of the right
threatened. For example, a prison official who has time to appreciate a known risk to an
inmate’s medical needs can shock the conscience by failing to provide medical care. Lewis,
523 U.S. at 850-51. A police officer who has five hours to deliberate the known risks of bodily
injury to hostages shocks the conscience by making a tactical decision to use tear gas and forced
entry. Ewolski, 287 F.3d at 511-12. And an officer who has an opportunity to deliberate the risk
to life shocks the conscience by placing a drunk woman in the passenger seat of a car with a
drunk driver who is known to be violent. Stemler v. City of Florence, 126 F.3d 856, 862-63, 870
Nos. 12-3857/4190/4192             Range, et al. v. Douglas, et al.                 Page 21

(6th Cir. 1997). In each case, the risk, i.e. the probability of harm, was substantial, the harm at
issue was “serious,” and there was evidence from which a jury could find that the defendants
knew of the scope and substance of the risk. Thus, the type of harm, the level of risk of the
harm occurring, and the time available to consider the risk of harm are all necessary factors in
determining whether an official was deliberately indifferent.

       We are not convinced by Plaintiffs’ argument that “any touching” of the bodies without a
forensic purpose amounts to a “serious harm” in the constitutional sense. If a drunk person
moves a dead body’s arm, it may amount to inappropriate behavior or even a tort violation. If
done intentionally by a government actor, it’s even arguable that it’s a constitutional violation.
See generally Chesher v. Neyer, No. 1:01-cv-0056 (S.D. Ohio July 28, 2004) (holding that
certain touching done intentionally met the shocks-the-conscience standard). But we cannot say
that protection against the possible risk of such an occurrence is “so rooted in the traditions and
conscience of our people as to be ranked as fundamental.” See EJS Props., 698 F.3d at 862. Nor
can we agree that a jury could find that Kersker and Dr. Cleveland were aware of a “substantial
risk” of what might be a more serious constitutional harm such as desecrating a body. While we
agree that lapses in judgment by people under the influence are generally recognized, Plaintiffs
have pointed to no cases, scientific or sociological knowledge, or literature suggesting that there
is a substantial risk that an inebriated person will desecrate a body. Nor is there evidence that
these Defendants knew of such a risk.

       Viewing the facts in the light most favorable to Plaintiffs, a jury could find much to
condemn in the conduct of Kersker and Dr. Cleveland, perhaps even recklessness. But a jury
could not conclude that these Defendants were aware of facts from which they could infer a
substantial risk of the kind of serious harm that occurred here, that they did infer it, and that they
acted with indifference toward the rights of the families involved. We simply cannot say that the
behavior of these Defendants could show deliberate indifference to Plaintiffs’ constitutionally
protected rights such that their actions “shock the conscience.” The district court did not err in
concluding that there was no violation of Plaintiffs’ clearly established rights by Kersker or Dr.
Cleveland.
Nos. 12-3857/4190/4192            Range, et al. v. Douglas, et al.               Page 22

C. County Liability

       “Where, as here, [a county’s] liability is alleged on the basis of the unconstitutional
actions of its employees, it is necessary to show that the employees inflicted a constitutional
harm.” Ewolski, 287 F.3d at 516; see also Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011)
(explaining that municipalities and other local governments are liable only if an employee takes
an action pursuant to official policy that causes the injury). Having concluded that, as to County
employees Kersker and Dr. Cleveland, Plaintiffs have not shown a genuine issue of material fact
regarding a violation of Plaintiffs= constitutional rights, we must also conclude that the district
court properly granted summary judgment to Hamilton County on this claim.

D. Cross-Appeal

       Although the County Defendants prevailed on the § 1983 claims below, they “cross-
appeal” alleging various errors in the district court’s analysis. We generally have “no appellate
jurisdiction when the appellant does not seek a change in the relief ordered by the judgment
appealed from.” Wheeler v. City of Lansing, 660 F.3d 931, 939-40 (6th Cir. 2011). This cross-
appeal is dismissed.

                                      IV. CONCLUSION

       Accordingly, as to Case No. 12-3857 regarding the state claims, we do not have
jurisdiction to resolve the question of common law immunity as to claims arising out of the
abuse of Karen Range, but we AFFIRM the district court’s denial of Ohio statutory immunity
for claims arising out of the abuse of Charlene Appling and Angel Hicks and DENY the motion
to certify questions of Ohio tort law to the Ohio Supreme Court.            The state claims are
REMANDED to the district court for further proceedings.

       As to Case Nos. 12-4190 and 12-4192 regarding the § 1983 claim alleging a substantive
due process violation, we AFFIRM the district court’s grant of summary judgment for the
County Defendants. The cross-appeal is DISMISSED.